ALLOWABILITY NOTICE

ALLOWED CLAIMS
	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a non-natural flow path and method of using, the flow path comprising a lumen configured to couple first and second portions of the vasulature, and a reinforcing sleeve that is configured to slide along the lumen to a predetermined position. Specifically, the reinforcing sleeve comprises an end cap disposed at an end of the reinforcing sleeve and an enlarging ring removably disposed between the lumen and the end cap, wherein in use, the reinforcing sleeve is secured to the lumen by removing the enlarging ring from between the lumen and the end cap, such that the end cap comprises an inner diameter less than the outer diameter of the lumen.
The closest prior art is Weldon (cited previously), which teaches a non-natural flow path comprising a lumen and a reinforcing sleeve (20/50; Figures 2-6) that is configured to slide over the lumen. Weldon, however does not teach or suggest that the reinforcing sleeve comprises an end cap disposed at an end of the reinforcing sleeve and an enlarging ring removably disposed between the lumen and the end cap, such that in use, the reinforcing sleeve is secured to the lumen by removing the enlarging ring from between the lumen and the end cap, such that the end cap comprises an inner diameter less than the outer diameter of the lumen.
Herrig (US 8,079,973), Porter (US 7,762,977), Tomko (US 2015/0051532), Cully (US 2009/0076587), and Ahhayev (US 2015/0096744) teach similar implantable stents and shunts, but do not teach or suggest the claimed reinforcing sleeve configuration or method of use. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781